373 F.2d 741
Ernest HAYES, Appellant,v.J. Wayne ALLGOOD, Warden, Louisiana State Penitentiary, Appellee.
No. 23836.
United States Court of Appeals Fifth Circuit.
March 2, 1967.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge, 254 F.Supp. 913.
Ernest Hayes, pro se.
Teddy W. Airhart, Jr., Asst. Atty. Gen., Baton Rouge, La., Jack P. F. Gremillion, Atty. Gen., State of Louisiana, for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM:


1
The judgment is affirmed. See State ex rel. Blouin v. Walker, 244 La. 699, 154 So.2d 368, cert. denied 375 U.S. 988, 84 S.Ct. 521, 11 L.Ed.2d 474. On alleged failure to appoint counsel in revocation proceedings, see Bennett v. United States, 8 Cir., 158 F.2d 412, cert. denied 331 U.S. 822, 67 S.Ct. 1302, 91 L.Ed. 1838; Gillespie v. Hunter, 10 Cir., 159 F.2d 410.